DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Multiple Embodiments
This application discloses the following embodiments:
Embodiment 1: Reproductions 1.1-1.5
Embodiment 2: Reproductions 2.1-2.4

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).

The above identified embodiments are considered by the examiner to present overall appearances that are basically the same. Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. Any rejection of one embodiment over prior art will apply equally to all other embodiments. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). 

No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept. Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above identified embodiments 

Foreign Priority
This application claims foreign priority to EM008791818-0001 and EM008791818-0002. However, the foreign priority documents filed 09/13/22 in support thereof are improper because they are not certified foreign priority documents, but rather “certificate of registrations”. A copy of the certificate or registration is not acceptable as a certified copy. Therefore, the requirements for foreign priority under 35 USC 119 have NOT been met.
	
Specification
The examiner objects to the specification as follows:
There are no descriptions of reproductions 1.1-2.4. Further, the examiner understands 1.1-1.5 show the capsule with the seal intact and 2.1-2.4 show the capsule with the seal removed for clarity of disclosure. Therefore, for clarity and accuracy (Hague Rule 7(5)(a), 37 CFR 1.1067, MPEP 2920.04(a)II), the following descriptions of reproductions 1.1-2.4 must be inserted in the specification as follows:
--1.1 : Bottom perspective view shown with seal intact;
1.2 : Side view thereof;
1.3 : Top perspective view thereof;
1.4 : Bottom view thereof;
1.5 : Top view thereof;
2.1 : Bottom perspective view shown with the seal removed for clarity of disclosure;
2.2  : Side view thereof;
2.3 : Top perspective view thereof;
2.4 : Bottom view thereof.--
Applicant should note to amend the above descriptions of the views if the reproductions are oriented differently than described above.

Claim Refusal - 35 USC § 103
The claim is refused under 35 U.S.C. § 103 as being unpatentable over the Nespresso capsules published on TrustedReviews.com (https://www.trustedreviews.com/best/best-nespresso-capsules-3657684) on 12/17/2020 by David Ludlow (Henceforth: “Ludlow”) in view of the reusable Nespresso capsules published on Amazon.co.uk (https://www.amazon.co.uk/Reusable-Nespresso-Capsules-Stainless-Refillable/dp/B07PFJQW99?th=1) on 12/25/18 (Henceforth: “Amazon”) and in view of the Happy Belly aluminum capsule published on Amazon.co.uk (https://www.amazon.co.uk/Amazon-Brand-Nespresso-compatible-Rainforest/dp/B08WSPZYQY/ref=sr_1_1_sspa?keywords=nespresso+original+pods&qid=1664399060&qu=eyJxc2MiOiI1LjY1IiwicXNhIjoiNC45NCIsInFzcCI6IjQuMTkifQ%3D%3D&sr=8-1-spons&psc=1) on 07/19/21 (Henceforth: “Happy Belly”).

Although the invention is not identically disclosed or described as set forth 35 U.S.C. 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious not later than the effective filing date of the present claimed invention to a designer having ordinary skill in the art to which said subject matter pertains, the invention is not patentable.

Ludlow shows a capsule having design characteristics which are basically the same as those of the claimed design, in that they both are directed to an aluminum coffee capsule with tapered sidewalls and an angled bottom adjacent a circular surface. However, Ludlow includes smooth sidewalls and an indented bottom circular surface while the claim includes horizontal ribs and a flat circular surface. Both designs of a capsule are well known in the art of capsule-making. Amazon teaches that a horizontally ribbed coffee capsule was well known in the art before the effective filing date of the claim. Further, Happy Belly teaches that a flat, bottom circular surface on a coffee capsule was also well known in the art before the effective filing date of the claim. 

It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the present claimed invention to apply the Amazon horizontal rings and Happy Belly flat circular surface to the Ludlow capsule.

    PNG
    media_image1.png
    613
    499
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    338
    835
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    400
    354
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    361
    325
    media_image4.png
    Greyscale

This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).	

Claim Refusal – Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.131(c).  A registered attorney or agent of record may sign a terminal disclaimer.

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The claim is rejected under the judicially created doctrine of non-statutory double patenting of the claim of U.S. Design Patent No. D953,108. Although the conflicting claims are not identical, they are not patentably distinct from each other because they differ from each other only in an additional ring on the bottom of D953,108.  This difference is considered de minimis and does not patentably distinguish one design from the other.  

    PNG
    media_image1.png
    613
    499
    media_image1.png
    Greyscale

    PNG
    media_image5.png
    836
    738
    media_image5.png
    Greyscale

It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
	
Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 § USC 103 and Non-Statutory Double Patenting.

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225.  The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 
	
	
/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919